 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBBIE DAVIS,                                     No. 2:18-cv-0090-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    R. RACKLEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On February 4, 2019, the court dismissed plaintiff’s original complaint with leave

19   to amend pursuant to 28 U.S.C. § 1915A. ECF No. 6. The court also granted plaintiff’s request

20   for leave to proceed in forma pauperis, obligating him to pay the filing fee in full through

21   monthly payments. Id.; 28 U.S.C. § 1915(b)(1). On April 12, 2019, plaintiff requested that the

22   court “drop the whole case and not $ charge [plaintiff because he is] very poor [and has] no $

23   fund to pay.” ECF No. 12.

24          Plaintiff’s request must be denied. If plaintiff no longer wishes to pursue this action, he

25   may voluntarily dismiss it without prejudice by filing a notice of dismissal in accordance with

26   Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure. Even if plaintiff chooses to voluntarily

27   dismiss this action, he remains obligated to pay the entire filing fee “in increments,” Williams v.

28   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
                                                        1
 1   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil
 2   actions must pay the full amount of the filing fee.”).
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s April 12, 2019 request (ECF No.
 4   12) is denied. If plaintiff no longer wishes to pursue this action, he may voluntarily dismiss it
 5   without prejudice by filing a notice of dismissal in accordance with Rule 41(a)(1)(A) of the
 6   Federal Rules of Civil Procedure.
 7   DATED: April 17, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
